DETAILED ACTION
This action is in response to the RCE and Amendment dated 07 July 2022.  Claims 1, 6 and 10 have been amended.  No claims have been added or cancelled.  Claims 1-12 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Interpreted as Invoking 35 U.S.C. 112(f)/Sixth Paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “reception module configured to receive,” “storage module configured to store,” “processing module configured to search,” “comment submitting module configured to receive” in claims 6, 8, 9 and 12.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 6 and 10 recites “said request message comprising an asynchronous request instruction, said asynchronous request instruction is initiated while a user requests a static page.”  This limitation has conflicting meanings, which makes it unclear, and therefore indefinite.  For something to be asynchronous by definition, would mean two events not existing or occurring at the same time.  However, in this claim limitation, the asynchronous request is occurring while the static page is requested.  The term while, by definition, means at the same time.  Therefore, it cannot be an asynchronous request if it is happening while another request is occurring, as those requests would actually be synchronous with each other.  Dependent claims 2-5, 7-9, 11 and 12 are rejected for incorporating the deficiencies of their respective base independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Cierniak et al. (US 2011/0040787 A1) in view of He et al. (US 2012/0159635 A1).

As for independent claim 1, Cierniak teaches the method comprising:
processing static page data, which is applied a constructed separate commenting system, said commenting system is independent of a static website [(e.g. see Cierniak paragraphs 0025, 0109 and Fig. 1) ”The client may send a request for that web page to a web page server that hosts the web page and a request for comments, regarding that web page, to the comments server. In response to the request for the web page, the web page server may provide the web page to the client. In response to the request for comments regarding the web page, the comments server may identify comments relating to that web page and provide the comments to the client. The client may process the web page and comments and, for example, present the web page (WP) and comments (C) together on a display, as shown in FIG. 1 … the browser may create a frame (e.g., a regular frame or iframe) and insert information regarding one or more comments in the frame”].  The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim. Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002).  Examiner notes that the preamble does appear to limit the structure of the claimed invention.  However, the structure of Cierniak is the same as the claimed separated website and comments system.  Looking at Fig. 1 of Cierniak, the web server which hosts and serves the web page is a separate server and independent from the comments server which stores and provides comments related to a web page when requested by a user.  Further, the comments may be provided as an iframe (i.e. HTML code) which allows the embedding of the comments retrieved from the comments server into the web page provided from the separate web server.
receiving a request message for accessing comment data of the static page from a user equipment [(e.g. see Cierniak paragraphs 0088, 0091, 0093 and Fig. 12 numerals 1210, 1230 and Fig. 13) ”The process of FIG. 12 may include presenting a document to a user of client 210 (block 1210). For example, the user may request access to the document via a browser application operating on client 210. To request access to the document, for example, the user might enter an address (e.g., a URL) into the address field of the browser … Comments button 1320 may permit the user to turn on and off the commenting function. In one implementation, selection of comments button 1320 may cause a menu 1330 to be presented. Menu 1330 may include a number of options including, for example, … an option to show previously created comments 1334, … The user may select option 1334 to view a comment that was previously associated with the document that the user is currently accessing (e.g., FIG. 13 shows that 37 comments have been previously associated with the document) … client 210 may send, to server 220, a request for comments associated with the document”].
searching for comment data corresponding to the static page in a storage module according to the request message, and returning the comment data to the user equipment to be presented on the static page [(e.g. see Cierniak paragraphs 0093, 0108, 0110 and Fig. 12 numerals 1240, 1250 and Fig. 14 numeral 1420) ”comment(s) to show in connection with the document may be selected (block 1240). In one implementation, client 210 may send, to server 220, a request for comments associated with the document. For example, client 210 may send information regarding the document, such as an address of the document, to comments component 410. Comments component 410 may access one or more of databases 420-440 and/or 470 using, for example, the address of the document to retrieve the comments associated with the document … The selected comment(s) may be presented (block 1250) … As shown in FIG. 14, browser window 1300 may include a document section 1410 and a comments section 1420. Document section 1410 may include the content of the document that the user is currently accessing. Comments section 1420 may include the content of one or more comments”].

Cierniak does not specifically teach said request message comprising an asynchronous request instruction, said asynchronous request instruction is initiated while a user requests a static page in which a segment of code is embedded.  However, in the same field of invention, He teaches:
said request message comprising an asynchronous request instruction, said asynchronous request instruction is initiated while a user requests a static page in which a segment of code is embedded [(e.g. see He paragraphs 0026, 0031, 0032 and Fig. 4) ”a web page constructed by a first web site may include one or more inline references that cause the client device 122 to access and display content from a second website by incorporating in the web page's HTML document Uniform Resource Locations (URLs) and/or script code (e.g., JavaScript, PHP, AJAX) that causes a client application hosted on the client device 122 to access the second website to dynamically provide content specified by the script code … web server 131 of third party website 130 may include in structured documents transmitted to client applications HTML or other code objects that cause the client applications to transmit requests to the comment hosting process for user comments associated with the particular web content. The request causes the comment hosting process to access comment database 105 and provide the requested user comments. For example, web server 131 may construct a web page containing the particular web content and the requested user comments associated with the particular web content. In some embodiments, web server 131 may construct a web page of the particular web content (e.g., an article, a photo, or a video clip), including an inline frame for user comments associated with the particular web content by using an HTML iframe tag referencing social networking system and a unique identifier for the particular web content or comment thread. FIG. 4 illustrates an example web page using an inline frame for user comments … The foregoing iframe element causes a client application hosted on a client device 122 to transmit a request causing the comment hosting process to access comment database 105 based on the unique identifier. The comment hosting process provides a response including user comments associated with the article to be displayed in the inline frame. In some implementations, the response also includes Asynchronous JavaScript and XML (AJAX) code”].
Therefore, considering the teachings of Cierniak and He, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add said request message comprising an asynchronous request instruction, said asynchronous request instruction is initiated while a user requests a static page in which a segment of code is embedded, as taught by He, to the teachings of Cierniak because it allows a developer to create a webpage that includes an embedded inline reference to an external server which enables the ability to provide dynamic comment content on the web page (e.g. see He paragraph 0026).

As for dependent claim 2, Cierniak and He teach the method as described in claim 1 and Cierniak further teaches:
wherein the request message for accessing the comment data of the static page includes user information and a Uniform Resource Locator of a current page being accessed [(e.g. see Cierniak paragraphs 0041, 0058) ”Comments component 410 may gather certain information regarding the comment, such as information regarding the author of the comment, a timestamp that indicates a date and/or time at which comment was created, the content of the comment, and/or a document identifier associated with the document, such as an address (e.g., a uniform resource locator (URL)) of the document … Comment content field 630 may store the content of the comment. For example, the content of a comment may include text, video, image, and/or audio data. In one implementation, comment content field 630 may store the actual content of the comment. In another implementation, comment content field 630 may store a pointer to a storage location where the actual content of the comment is stored. Document identifier field 640 may store an address (e.g., a URL), or another type of unique identifier, for the document for which the comment was created”].

As for dependent claim 3, Cierniak and He teach the method as described in claim 1 and Cierniak further teaches:
wherein when returning the comment data to the user equipment, the method further comprises: returning a comment submitting module for receiving user comment [(e.g. see Cierniak paragraph 0111 and Figs. 9 and 15) ”As shown in FIG. 15, comments section 1420 may include a number of comments indication 1510, a "next" button 1520, an "add comment" button 1530 … "Add comments" button 1530 may allow a user to add a comment to the document. For example, when a user clicks on "add comment" button 1530, a new window may appear, allowing a user to enter text and other information to create a new comment”].

As for dependent claim 4, Cierniak and He teach the method as described in claim 3 and Cierniak further teaches:
wherein after returning the comment data to the user equipment, the method further comprises: upon receipt of the user comment, performing data processing on the user comment and storing the user comment in a local comment data file corresponding to the current page [(e.g. see Cierniak paragraphs 0030, 0039, 0054, 0055, 0056) ”server 220 may gather, process, and/or maintain comments that are associated with particular documents. Servers 230 and 240 may store or maintain comments and/or documents … server 220 may include a comments component 410, … and a comments database 470 … Comments database 470 may store comments regarding documents. A comment regarding a particular document, in comments database 470, may include, for example, a user's remark(s) and/or opinion(s) regarding a document, such as a topic of all or a portion of that document, an author or owner of that document, another comment regarding that document, or the like … Comments database 420 may store information regarding comments. In one implementation, comments database 420 may include various fields that are separately searchable. Comments component 410 may search comments database 420 to identify comments associated with a particular author or a particular document … exemplary fields that may be provided within comments database 420. As shown in FIG. 6, comments database 470 may include an author field 610, a timestamp field 620, a comment content 630, a document identifier field 640”].  As described in applicant’s specification, the local file/database can be local to the commenting system server (page 6 lines 3-11), which is the same setup that Cierniak employs. 

As for dependent claim 5, Cierniak and He teach the method as described in claim 3 and Cierniak further teaches:
wherein after returning the comment data to the user equipment, the method further comprises: upon receipt of the user comment, storing a correspondence relationship between the user comment after data processing and the current page into a local database [(e.g. see Cierniak paragraphs 0030, 0039, 0054, 0055, 0056) ”server 220 may gather, process, and/or maintain comments that are associated with particular documents. Servers 230 and 240 may store or maintain comments and/or documents … server 220 may include a comments component 410, … and a comments database 470 … Comments database 470 may store comments regarding documents. A comment regarding a particular document, in comments database 470, may include, for example, a user's remark(s) and/or opinion(s) regarding a document, such as a topic of all or a portion of that document, an author or owner of that document, another comment regarding that document, or the like … Comments database 420 may store information regarding comments. In one implementation, comments database 420 may include various fields that are separately searchable. Comments component 410 may search comments database 420 to identify comments associated with a particular author or a particular document … exemplary fields that may be provided within comments database 420. As shown in FIG. 6, comments database 470 may include an author field 610, a timestamp field 620, a comment content 630, a document identifier field 640”].  As described in applicant’s specification, the local file/database can be local to the commenting system server (page 6 lines 3-11), which is the same setup that Cierniak employs.

As for independent claim 6, Cierniak and He teach a device.  Claim 6 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 7, Cierniak and He teach the device as described in claim 6; further, claim 7 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 8, Cierniak and He teach the device as described in claim 6; further, claim 8 discloses substantially the same limitations as claims 4 and 5.  Therefore, it is rejected with the same rational as claims 4 and 5.

As for dependent claim 9, Cierniak and He teach the device as described in claim 8; further, claim 9 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for independent claim 10, Cierniak and He teach a device.  Claim 10 discloses substantially the same limitations as claims 1 and 6.  Therefore, it is rejected with the same rational as claims 1 and 6.

As for dependent claim 11, Cierniak and He teach the method as described in claim 2; further, claim 11 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 12, Cierniak and He teach the device as described in claim 7; further, claim 12 discloses substantially the same limitations as claim 8.  Therefore, it is rejected with the same rational as claim 8.

Response to Arguments
Applicant's arguments, filed 07 July 2022, have been fully considered but they are not persuasive.

Applicant argues that [“[the amended independent claim limitations are] not taught or suggested by Cierniak.” (Pages 6 and 7).].

The argument described above, in paragraph number 12, with respect to the newly added limitations to the independent claims has been considered, but is moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2018/0293610 A1 issued to Maynard on 11 October 2018.  The subject matter disclosed therein is pertinent to that of claims 1-12 (e.g. embedding third-party commenting systems into a web page).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174